Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          February 15, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 54383-4-II

                           Respondent,

           v.

 MICHAEL DAVID HOLLIDAY,                                       UNPUBLISHED OPINION

                           Appellant.



       GLASGOW, J.—Michael David Holliday was convicted of second degree murder after a

medical examiner and several doctors determined that abusive head trauma caused the death of an

11-month-old child in Holliday’s care. Holliday appeals his conviction, arguing the trial court

violated his right to present a defense when it excluded evidence of his reputation for peacefulness

and his prior experience caring appropriately for young children. Holliday also argues his trial

counsel was constitutionally ineffective because counsel failed to call a second medical expert

witness.

       We hold that the trial court did not violate Holliday’s right to present a defense. The trial

court did not abuse its discretion when it excluded evidence of Holliday’s reputation for

peacefulness and prior childcare experience, and Holliday was able to present evidence to support

his theory of the case. Holliday also fails to show that his trial counsel’s performance was deficient

because the expert witness in question changed his opinion significantly before trial, subjecting

him to impeachment. We affirm.
No. 54383-4-II


                                              FACTS

       One evening in June 2017, Holliday was babysitting KP. Holliday had been dating KP’s

mother for a few months. Occasionally, Holliday kept KP overnight so that KP’s mother could

study and sleep. On the night prior to this incident, KP was in Holliday’s sole care.

       The next morning, medical personnel responded to a 911 call from Holliday reporting that

KP was unresponsive. KP was hospitalized, but he never recovered. He died a few days later.

       The Pierce County Medical Examiner performed an autopsy of KP and concluded that

KP’s death was caused by “blunt force injury to the head,” which “may have included shaking,

striking the head against a stationary object, or both,” although he believed shaking was the “more

likely” cause of death. 3 Verbatim Report of Proceedings (VRP) at 588. The medical examiner

explained that KP’s acute subdural hematomas, retinal hemorrhages, and lack of an impact point

on the scalp or skull caused him to be “close to a hundred percent” certain KP’s injuries were the

result of shaking. Id. at 589. He determined that KP’s manner of death was homicide.

       The State charged Holliday with second degree murder, alleging that he committed or

attempted to commit first degree assault of a child and, “in the course of and in furtherance of” the

assault, caused KP’s death. Clerk’s Papers (CP) at 184. The State added an aggravating

circumstance that Holliday knew or should have known that the victim was “particularly

vulnerable or incapable of resistance.” CP at 185.

                                     I. THEORIES OF THE CASE

A.     The State’s Theory

       The State relied on the opinions of numerous medical professionals, including

pediatricians, emergency room physicians, intensivists, and pathologists, who concluded that KP’s


                                                 2
No. 54383-4-II


injuries were consistent with abusive head trauma. For example, Dr. Yolanda Duralde, the former

Director of the Child Abuse Intervention Department at Mary Bridge Children’s Hospital, testified

that “the most common injuries that reflect abusive head trauma are subdural hemorrhages; no

other external findings, so no contact injuries; and severe retinal hemorrhages.” 2 VRP at 334.

       KP’s injuries included bilateral subdural hemorrhages, meaning bleeding outside of the

blood vessels in his brain on both the right and left sides, as well as severe retinal hemorrhages,

meaning bleeding outside of the blood vessels in the tissue at the back of his eyes. He did not have

any external injuries to his scalp or skull that would have been consistent with bumping or falling

on his head. “[T]his constellation or all of these findings together usually show that the child was

likely shaken.” 3 VRP at 507.

       Several of the medical professionals explained that a “sudden acceleration-deceleration of

the brain tissue,” or “shearing forces,” can damage brain tissue and break neuronal connections,

as well as cause bleeding. 2 VRP at 268. Shearing forces can cause small veins within the brain to

break, and the broken veins may cause subdural hemorrhages. The cause of a “subdural

hemorrhage is almost always traumatic,” 3 VRP at 577, so its presence makes the “suspicion for a

traumatic event much higher,” 2 VRP at 279.

       Shearing forces may also cause hemorrhaging from the “fragile” vessels in the retina. 3

VRP at 637. “There’s really nothing else that causes widespread, multiple layered retinal

hemorrhages except for the forces that you see in shaking.” 2 VRP at 364; see also 3 VRP 509

(“The more hemorrhages, the more layers involved, the larger area makes it much more likely that

it was from abuse.”). A finding of multiple retinal hemorrhages is considered “very consistent with

traumatic brain injury and shaken baby” and “extremely indicative of inflicted child trauma.” 2


                                                 3
No. 54383-4-II


VRP at 276; 3 VRP at 637. An ophthalmologist who testified for the State said that the degree of

damage in KP’s eyes was “probably in the top 5 percent” of cases he had seen and that, in his

opinion, the damage was “almost certainly caused by inflicted trauma, specifically shaken infant.”

3 VRP at 643, 646.

        Additionally, “the jelly part of the eye” that is against the retina “can pull on the retina” as

it is shaken back and forth. Id. at 637-38. This movement will “pull up the retina in a circular fold

that envelops the central retina back pole. These are called choroidal folds. They’re highly

suggestive of inflicted trauma.” Id. at 638. KP had choroidal folds in both eyes. KP showed all of

these indicators of having been violently shaken.

B.      Holliday’s Theory

        Holliday maintained that he did not violently shake KP. He told one of the responding

officers that KP “seemed to have fainted” and that after KP dropped his bottle, Holliday “couldn’t

wake him up.” 1 VRP at 28. Holliday said that “he picked [KP] up and shook him,” and “at one

point he splashed water on the child’s face to try to wake him up, and it didn’t work.” Id. Holliday

consistently described what happened both to another responding officer and later in a formal

interview. See, e.g., id. at 130 (reporting to another responding officer that KP “had just fallen

over”). The only significant departure in Holliday’s formal interview was when he said, “It was

not really a . . . I don’t want to say shake. It wasn’t a shake. It was more like a [‘]are you up[’] kind

of thing.” CP at 147.

        To explain KP’s death, Holliday relied on an abnormal autopsy finding that KP had a

superior sagittal sinus thrombosis. A thrombus is a blood clot, and the superior sagittal sinus is a

blood vessel that “sits on top of the brain” and “collects blood to return it to the heart.” 3 VRP at


                                                   4
No. 54383-4-II


583. A blood clot in the brain is “uncommon,” but it may develop due to an infection or

dehydration that affects “the composition of the blood.” 4 VRP at 854-55.

       Holliday’s expert witness, Dr. Kris Sperry, described a thrombus as “an actual process,”

similar to “bricklayers building a wall . . . one layer at a time” that could eventually “interrupt or

block the blood flow.” Id. at 850. He explained, “Any type of infection[,] such as pneumonia, . . .

can lay the groundwork for the blood to be abnormal or changed enough such that this thrombus

will start to form and grow.” Id. at 855. He theorized the blood clot began to develop at least a few

days prior to KP’s collapse because there were some medical reports indicating KP “had a fever

for three days before this event and had been vomiting.” 5 VRP at 939. Additionally, the receiving

emergency room physician suspected KP was septic, which he explained as suffering from “an

overwhelming infection.” 2 VRP at 440. However, Sperry could not determine precisely when the

blood clot started forming because the oldest part of it, “the root . . . where this thing started to

grow from,” was not examined during the autopsy. 4 VRP at 856.

       Sperry argued that the clot grew and put pressure on the small veins in KP’s brain and

ultimately caused them to break. He opined that this caused subdural bleeding, that the subdural

bleeding caused a rapid rise in intracranial pressure, and that the rapid rise in intracranial pressure

caused KP to suddenly lose consciousness and stop breathing. He believed that after the clot

blocked the blood flow to KP’s brain and caused him to stop breathing, KP’s brain cells died from

the lack of oxygen. Sperry also connected the blood clot to KP’s retinal hemorrhages, saying,

“[J]ust about anything that results in bleeding inside the brain or on the surface of the brain or




                                                  5
No. 54383-4-II


causes . . . the pressure inside of the skull on the brain to increase, that will result in retinal

hemorrhages.” 5 VRP at 904.1

                   II. FRYE HEARING REGARDING DR. LEFKOWITZ’S TESTIMONY

       The State filed a Frye2 motion to exclude the testimony of Dr. Todd Lefkowitz, an

ophthalmologist whom the defense wanted to call as an expert witness. The State argued that, as

an ophthalmologist, Lefkowitz was not qualified to discuss any “neurological findings or

speculation about whether or not a thrombosis was or was not present” in KP’s brain prior to his

death, as well as whether the thrombosis could have caused the retinal damage and choroidal folds

that occurred in KP’s eyes. VRP (Dec. 16, 2019) at 113.

       At an evidentiary hearing, Lefkowitz admitted that the degree of retinal hemorrhaging seen

in this case is “mostly associated with nonaccidental head trauma.” Id. at 54. He explained,

however, that he “can’t rule . . . out” the theory of a blood clot causing the retinal hemorrhages in

KP’s eyes. Id. at 55. He testified that based on the “clinical picture, the history, [and the medical]

findings,” he did not believe KP suffered from abusive head trauma. Id. at 58.

       On cross-examination at the Frye hearing, the State brought up that during an earlier

interview, Lefkowitz had indicated his opinion was “it was 80 to 90 percent probable that this



1
  The State’s witnesses generally maintained that the blood clot was not present when KP first
arrived at the hospital. The neuropathologist who examined KP’s brain after his death theorized
that because the clot was attached to the inside of the superior sagittal sinus, it was “probably
caused by endothelial damage within the sagittal sinus,” meaning damage to “the lining of [the]
vessel,” which could have been caused by “physical trauma to the head.” 5 VRP at 1004-06.
2
 Frye v. United States, 293 F. 1013, 1014, 54 App. D.C. 46 (1923) (holding that before scientific
expert testimony may be admitted, the science “must be sufficiently established to have gained
general acceptance in the particular field in which it belongs”).


                                                  6
No. 54383-4-II


injury was from abusive head trauma.” Id. at 61-62 (emphasis added). Lefkowitz acknowledged

making that statement. When the State asked why he gave this opinion in an earlier interview,

Lefkowitz responded that he “didn’t know it was going to be an examination,” he “was unprepared

at that time” and “hadn’t reviewed all the records,” and he was “caught . . . off guard.” Id. at 62.

       Lefkowitz explained that after further review of the reports from other doctors, “there was

not, in [his] mind, conclusive evidence that the findings were related to head trauma or shaking.”

Id. at 63. After reviewing Holliday’s interview and KP’s medical history, Lefkowitz believed that

the facts “didn’t all indicate a high degree of connection with a traumatic event.” Id. He concluded

that at the time of the Frye hearing, he was “90 percent certain that [abusive head trauma] was not

the situation in this patient” and that KP had “some kind of medical condition which led to the

sinus thrombosis, which, in turn, led to all the findings on the retinal exams.” Id. at 65. The trial

court characterized this as a 180-degree change. Id. However, the trial court indicated that it would

deny the State’s Frye motion and allow Lefkowitz to testify at trial.

                                      III. MOTIONS IN LIMINE

A.     Reputation for Peacefulness

       Holliday moved in limine to allow testimony regarding his reputation for peacefulness.

Specifically, Holliday proposed that “a childhood friend” who had known Holliday “for some

time” and “knew the same people [as Holliday] through playing sports together and growing up

together” would testify to Holliday’s “nonviolent reputation among those who knew and [were]

associated with [Holliday] in some way.” CP at 169. Holliday argued that this evidence was

relevant to whether he intended to cause bodily harm.




                                                  7
No. 54383-4-II


       The trial court explained that this reputation testimony needed to come from “someone in

the community who is not so intimately connected with” Holliday. VRP (Jan. 8, 2020) at 82. It

also raised the concern that a childhood friend may not be able to provide pertinent reputation

testimony because how Holliday “was as a child may be entirely different than how he is as an

adult.” Id. at 85. It ultimately concluded, “I will reserve on [this motion], pending some proffer”

or “some information as to what the testimony may be.” Id. at 85-86. The trial court clarified, “If

it’s about his reputation for peacefulness when he was a child, that’s not going to be pertinent;”

his current reputation was the pertinent issue. Id. at 86. The record does not show that Holliday

ever proffered any specific testimony or asked the trial court to revisit this motion.

B.     Experience Caring for Young Children Appropriately

       Holliday also moved in limine to “allow testimony regarding [his] experience and training

in handling and appropriate care taking skills of young children.” CP at 166. Specifically, he

wanted to introduce evidence of his “vast experience of handling and providing care to infants of

[KP’s] age and older,” including his experience raising his own children and his experience

assisting his mother when she ran a day care. CP at 167. Holliday explained that in cases alleging

abusive head trauma, the scenario typically implied is of an infant “uncontrollably crying” and a

caretaker shaking the infant “out of frustration or a lack of patience.” Id. Thus, evidence that when

caring for children in the past, Holliday had “acted appropriately and never mistreated them when

they acted out” would be “highly relevant” to rebut any inference that Holliday did not “know how

to handle a crying infant and somehow lost control shaking [KP].” CP at 167-68. Holliday argued

this was evidence of his experience, not evidence of a particular character trait.




                                                  8
No. 54383-4-II


       The State moved in limine to exclude evidence describing Holliday as “a ‘good father’,

‘good with kids’, [or] generally a good person” as inadmissible character evidence. CP at 37. The

State argued Holliday “would like the jury to conclude that based on his prior behavior, he is not

the type of person that would murder a baby. That type of evidence is exactly what is intended to

be governed by ER 404,” the rule governing character evidence. CP at 50. The State asserted that

Holliday failed to meet the requirements of ER 404.

       The State’s memorandum listed Holliday’s anticipated witnesses and summarized their

expected testimony. The list consisted of family members, such as Holliday’s mother, former

stepfather, and ex-wife with whom he shares his children, as well as Holliday’s friends and one

co-worker. Most of the witnesses were expected to testify that they had seen Holliday interact with

children on other occasions and that he “acts appropriately.” CP at 43. During interviews with the

State, many of the proposed witnesses expressed their opinion that “based on their observations,

[Holliday] was good with children and was slow to anger.” CP at 46.

       The trial court concluded that the proffered evidence was character evidence because it

showed Holliday’s “tendency with respect to children when they get fussy.” VRP (Jan. 8, 2020) at

81. It was Holliday’s “attempt to indicate that, because I’ve never acted that way before, I couldn’t

have acted that way on that specific date.” Id. at 80.

       The trial court further noted that character evidence needs to be offered as reputation

evidence from members of “a neutral community.” Id. at 81. As an example, it suggested that the

court may be able to consider testimony of “people who had children at [Holliday’s] mother’s

day[]care.” Id. at 75. But because the proposed witnesses were all “very closely linked with”

Holliday, the trial court determined they were not members of a sufficiently neutral community.


                                                  9
No. 54383-4-II


Id. at 81. It ruled, “[A]t this time I’m going to rule that these people should not be able to come in

and testify as to . . . his tendencies with regard to children.” Id. at 78. The trial court advised

Holliday, “[I]f there were some neutral parties that you were going to proffer, that might change

how the Court looks at it.” Id. at 80. The trial court did not restrict any testimony about Holliday’s

interactions with KP specifically. The record does not show that Holliday ever proffered testimony

from other witnesses or asked the trial court to revisit this motion.

                                             IV. TRIAL

       At trial, the State called 4 law enforcement officers who either responded to Holliday’s 911

call or investigated the case, 11 medical professionals who examined KP either before or after his

death, and KP’s mother and great-grandmother. The law enforcement officers and medical

professionals testified consistent with the facts described above.

       KP’s mother testified that she did not previously have any concerns about Holliday

watching KP. She had seen Holliday interact with her other kids, as well as his own kids, and he

was “good with them.” 1 VRP at 231. She agreed that Holliday was “good with [KP]” and that she

“never saw [Holliday] lose patience or get angry or discipline the children in any way.” Id. at 231-

32. KP’s great-grandmother similarly testified that she had briefly seen Holliday interact with KP

and had not seen anything that concerned her. He played with KP appropriately and carried him

appropriately, and KP seemed comfortable with Holliday.

       KP’s mother also testified that KP had been hospitalized for pneumonia several months

prior, but he had recovered by June 2017. In the days leading up to the incident, she said, “He was

fine. There was nothing wrong with him.” Id. at 219. She later recalled telling the officers that KP

had not been feeling well because he was teething. But she did not recall him throwing up a lot or


                                                 10
No. 54383-4-II


seeming dehydrated. KP’s great-grandmother also said that there was “nothing unusual going on

with him” before he died and that he did not seem sick. 4 VRP at 682.

        During cross-examination of the State’s witnesses, Holliday referred to a note from

Harrison Medical Center’s records that “‘the child has had fever and nonproductive cough for three

days’” and may have been vomiting. 2 VRP at 304. He indicated KP was sick for a few days prior

to his death to suggest that an illness could have triggered the development of a blood clot. He also

suggested the clot did not appear on KP’s initial intake scans because doctors did not perform the

appropriate tests to highlight it.

        Holliday called two witnesses—Dr. Sperry and a detective. Sperry testified consistently

with his opinions described above. He concluded that thrombosis likely caused KP’s death and

insisted that the blood clot “really is the crux of everything.” 5 VRP at 947.

        The sole purpose of the detective’s testimony was to impeach KP’s mother’s credibility.

KP’s mother had testified that she did not recall telling the detective that KP had been sluggish in

the days preceding his death. The detective testified that KP’s mother told him KP had been “kind

of sluggish.” 6 VRP at 1108. Holliday did not call Dr. Lefkowitz as a witness.

        The State began its closing argument by stating, “With great power comes great

responsibility.” Id. at 1126. It argued Holliday had the responsibility of caring for KP, but “he

reached his breaking point.” Id. When Holliday called 911, he was the only person with KP.

“There’s nobody else there.” Id. at 1131.

        During Holliday’s closing argument, his counsel told the jury, Holliday “has his own kids,

so he knows how to deal with children.” Id. at 1229. Counsel reiterated testimony from KP’s

mother that she “never saw [Holliday] lose his temper” or “do anything to those kids that shouldn’t


                                                 11
No. 54383-4-II


be done.” Id. at 1228. He argued, “There’s nothing here to suggest that . . . he’s a temperamental

person or that he wouldn’t know how to [care for children] or he wouldn’t know how to handle

himself.” Id. at 1229. “Typically, in these shaken baby cases, the scenario which they alluded to,

some baby cries, they get out of hand, and you lose it, and you snap. There’s nothing here to even

remotely suggest that at all.” Id.

        The jury found Holliday guilty of second degree murder, and it found that Holliday knew

or should have known the victim was particularly vulnerable. Holliday appeals his conviction.

                                             ANALYSIS

                                     I. RIGHT TO PRESENT A DEFENSE

        The right to present a defense is constitutionally guaranteed to all criminal defendants. U.S.

CONST. amend. VI; WASH. CONST. art. I, § 22; State v. Duarte Vela, 200 Wn. App. 306, 317, 402

P.3d 281 (2017).3 Whether the constitutional right has been violated is a legal question that we

review de novo. State v. Arndt, 194 Wn.2d 784, 797, 453 P.3d 696 (2019). However, we review

the trial court’s specific evidentiary rulings for abuse of discretion. Id.

A.      Evidentiary Rulings

        1.      Reputation for peacefulness

        Holliday argues the trial court violated his right to present a defense when it excluded

evidence of his reputation for peacefulness because the evidence was “relevant to the crime

charged,” had “high probative value,” and “would have made the State’s theory less probable.”




3
 Holliday cites the Washington Constitution in his assignments of error, but he does not present a
separate state constitutional analysis or argue for greater protections under the state constitution.


                                                  12
No. 54383-4-II


Opening Br. of Appellant at 24-25. We hold Holliday waived any error by failing to preserve this

claim below.

       A party cannot appeal a ruling excluding evidence unless they made an offer of proof

advising the trial court of the witness’s expected testimony. ER 103(a)(2); State v. Song Wang, 5

Wn. App. 2d 12, 26, 424 P.3d 1251 (2018). On appeal, “we evaluate the court’s analysis of the

proof offered.” State v. Ortuno-Perez, 196 Wn. App. 771, 788 n.6, 385 P.3d 218 (2016) (emphasis

added). The “‘offer of proof must be sufficiently definite and comprehensive fairly to advise the

trial court whether or not the proposed evidence is admissible.’” Song Wang, 5 Wn. App. 2d at 26-

27 (quoting Sutton v. Mathews, 41 Wn.2d 64, 67, 247 P.2d 556 (1952)).

       When the trial court issues a final ruling on a motion in limine, the losing party has a

standing objection. State v. Dillon, 12 Wn. App. 2d 133, 146-47, 456 P.3d 1199, review denied,

195 Wn.2d 1022 (2020). But when the trial court does not “directly rule against” a motion, instead

reserving its ruling, and “counsel fail[s] to bring the matter to the attention of the court again, any

alleged error is waived.” Wagner v. Wagner, 1 Wn. App. 328, 332, 461 P.2d 577 (1969); see also

State v. Powell, 126 Wn.2d 244, 257, 893 P.2d 615 (1995) (explaining that where the trial court

reserved a ruling, trial counsel needed to “provide further support” to preserve the alleged error

for appeal); Dillon, 12 Wn. App. 2d at 147 (“When a ruling is tentative, ‘any error in admitting or

excluding evidence is waived unless the trial court is given an opportunity to reconsider its

ruling.’” (quoting Powell, 126 Wn.2d at 257)).

       When the trial court considered Holliday’s motion in limine to admit testimony about his

reputation for peacefulness, it reserved its ruling, explaining that it would need “a proffer of

testimony as to what [the witness is] going to say.” VRP (Jan. 8, 2020) at 85; see also id. at 85-86


                                                  13
No. 54383-4-II


(“I’m reserving, pending getting some information as to what the testimony may be.”). The record

does not show that Holliday ever provided the trial court with a proffer of actual testimony or

raised this issue again. Therefore, we hold that Holliday waived any alleged error.

       The trial court did state, “If [the testimony is] about [Holliday’s] reputation for

peacefulness when he was a child, that’s not going to be pertinent.” Id. at 86. To the extent that

this could be considered a ruling, the trial court’s statement that it would not allow evidence of

Holliday’s reputation for peacefulness as a child was not an abuse of discretion. Holliday’s

reputation growing up was “too remote in time” to be relevant. See, e.g., State v. Gregory, 158

Wn.2d 759, 782, 147 P.3d 1201 (2006) (excluding evidence of prior behavior as irrelevant because

it was “too remote in time”), overruled on other grounds by State v. W.R., Jr., 181 Wn.2d 757, 336

P.3d 1134 (2014). As the trial court noted, “How he was as a child may be entirely different than

how he is as an adult.” VRP (Jan. 8, 2020) at 85.

       2.      Experience caring for children

       Holliday also argues the trial court violated his right to present a defense when it excluded

evidence that he “grew up in a home where his mother provided day[ ]care, that he has been caring

for small children since he was a child himself, and that he has extensive experience caring for

small children.” Opening Br. of Appellant at 20. We hold the trial court did not abuse its discretion

in ruling on the evidence Holliday offered.

       We review a trial court’s decision to exclude evidence, including its “decision regarding

the sufficiency of the foundation,” for an abuse of discretion. State v. Callahan, 87 Wn. App. 925,

935, 943 P.2d 676 (1997). A trial court abuses its discretion if its decision to exclude evidence is

“manifestly unreasonable or exercised on untenable grounds or for untenable reasons.” State v.


                                                 14
No. 54383-4-II


Lord, 161 Wn.2d 276, 283-84, 165 P.3d 1251 (2007). It is an abuse of discretion “if the trial court

relies on unsupported facts, takes a view that no reasonable person would take, applies the wrong

legal standard, or bases its ruling on an erroneous view of the law.” Id. at 284.

               a.      Character evidence

       To the extent that Holliday sought to offer testimony showing he is “good” with children,

or cares for them “appropriately,” this would have been admissible character evidence if it were

offered in the form of reputation testimony from a neutral and generalized community. ER

404(a)(1), 405(a). But Holliday failed to offer witnesses from a neutral and generalized

community.

       Generally, character evidence is inadmissible “for the purpose of proving action in

conformity therewith on a particular occasion,” but there is an exception for the defendant to offer

evidence of “a pertinent trait of character.” ER 404(a)(1). For purposes of applying ER 404(a)(1),

“‘a pertinent character trait’” is a relevant one, meaning “‘one that tends to make the existence of

any material fact more or less probable.’” State v. Perez-Valdez, 172 Wn.2d 808, 819-20, 265 P.3d

853 (2011) (internal quotation marks omitted) (quoting City of Kennewick v. Day, 142 Wn.2d 1,

6, 11 P.3d 304 (2000)).

       Defendants may present character evidence in an effort to convince the jury that “‘one of

such character would not have committed the crime charged.’” Day, 142 Wn.2d at 5 (quoting State

v. Kelly, 102 Wn.2d 188, 195, 685 P.2d 564 (1984)). Admissible character evidence may be

presented through “testimony as to reputation.” ER 405(a). To offer reputation evidence, the

defendant must be able to lay a foundation showing that the evidence is “based on perceptions in

the community,” rather than the witness’s personal opinion. State v. Thach, 126 Wn. App. 297,


                                                 15
No. 54383-4-II


315, 106 P.3d 782 (2005), overruled on other grounds by State v. Case, 13 Wn. App. 2d 657, 466

P.3d 799 (2020). “To establish a valid community, the party seeking to admit the reputation

evidence must show that the community is both neutral and general.” State v. Land, 121 Wn.2d

494, 500, 851 P.2d 678 (1993).

       For example, in Thach, the defendant sought to admit his sister’s testimony that he had a

reputation for being peaceful and nonviolent. 126 Wn. App. at 315. In upholding the trial court’s

exclusion of the sister’s testimony, this court reasoned that “a family is not ‘neutral enough [and]

generalized enough to be classed as a community.’” Id. (alteration in original) (quoting State v.

Lord, 117 Wn.2d 829, 874, 822 P.2d 177 (1991), abrogated on other grounds by State v.

Schierman, 192 Wn.2d 577, 438 P.3d 1063 (2018)); cf. Lord, 117 Wn.2d at 874 (rejecting

reputation evidence for impeachment purposes where the proposed witnesses were “not equipped

to provide an unbiased and reliable evaluation” of the individual’s general reputation). The

community where the defendant resides or works may be an appropriately neutral and general

community. See Callahan, 87 Wn. App. at 936; Land at 121 Wn.2d 497-99.

       Holliday proffered as witnesses his family and friends and a single co-worker who had

seen him interact with children. These witnesses were prepared to testify that “based on their

observations, [Holliday] was good with children and was slow to anger.” CP at 46.4

       When the trial court considered Holliday’s motion in limine to admit their testimony, it

ruled, “[A]t this time I’m going to rule that these people should not be able to come in and testify


4
  If these witnesses were to testify that based on their observations, they personally believed
Holliday was good with children and slow to anger, this would be inadmissible as opinion
evidence. The Rules of Evidence do not permit “proof of character in the form of an opinion.”
State v. Mercer-Drummer, 128 Wn. App. 625, 632, 116 P.3d 454 (2005). ER 405(a) requires proof
of character in the form of “testimony as to reputation.”

                                                16
No. 54383-4-II


as to . . . [Holliday’s] tendencies with regard to children.” VRP (Jan. 8, 2020) at 78 (emphasis

added). It expressly concluded in its oral ruling that testimony showing Holliday’s tendency to

care for young children appropriately was character evidence, and it concluded the proffered

witnesses were too “closely linked” with Holliday to comprise a “neutral community.” Id. at 81.

The trial court then advised Holliday, “[I]f there were some neutral parties that you were going to

proffer, that might change how the Court looks at it.” Id. at 80.

       It is an accurate statement of the law that reputation testimony must be given by members

of a neutral and generalized community. Land, 121 Wn.2d at 500. The trial court did not abuse its

discretion by reasoning that the defendant’s friends and family are not typically neutral nor

sufficiently generalized enough to reflect reputation in the community. See Thach, 126 Wn. App.

at 315. Holliday failed to proffer any other witnesses, even though the trial court invited him to

proffer “neutral parties.” VRP (Jan. 8, 2020) at 80.

               b.      Specific instances of prior conduct

       To the extent Holliday sought to offer testimony describing specific instances when he was

good with children or had cared for children appropriately, this evidence was inadmissible on

direct examination. A defendant may offer proof of specific instances of conduct if the defendant’s

character trait “is an essential element of a charge, claim, or defense.” ER 405(b). Otherwise,

inquiry into “relevant specific instances of conduct” is only permitted on cross-examination. ER

405(a). “Character is not an essential element of any charge, claim, or defense for the crime of

assault.” State v. Stacy, 181 Wn. App. 553, 566, 326 P.3d 136 (2014). Therefore, Holliday was

limited under ER 405(a) to offering reputation evidence.




                                                 17
No. 54383-4-II


               c.      Experience

       To the extent Holliday sought to offer testimony merely stating the fact that he had prior

experience caring for children, that evidence, without more, was irrelevant. Evidence is relevant if

it has “any tendency to make the existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be without the evidence.” ER 401.

Irrelevant evidence is inadmissible. ER 402. That Holliday interacted with or was responsible for

other children on other days does not, without more, make it any less likely that Holliday shook

KP on the day of his death.

       Even if we assume the mere fact of experience was relevant, its exclusion was nevertheless

harmless error for the same reason. The nonconstitutional harmless error test requires the

defendant to show that “‘within reasonable probabilities . . . the outcome of the trial would have

been materially affected’ had the error not occurred.” State v. Barry, 183 Wn.2d 297, 317-18, 352

P.3d 161 (2015) (alteration in original) (internal quotation marks omitted) (quoting State v. Smith,

106 Wn.2d 772, 780, 725 P.2d 951 (1986)). Holliday fails to show a reasonable probability that

evidence of his experience with children, without more information on the quality of his

caregiving, could have materially affected the outcome of the trial.

       Holliday’s arguments for why this evidence is relevant suggest that what Holliday truly

wanted to admit was the character evidence discussed above—that he tended to be good with

children and care for them appropriately. Holliday argues evidence of his past experience “would

have given the jury context,” would have “given credence to Holliday’s version of events – that

[KP] was already unresponsive when Holliday shook [KP] to wake him up,” and would have

“created reasonable doubt about when and how hard Holliday shook [KP].” Opening Br. of


                                                18
No. 54383-4-II


Appellant at 20-21. These arguments demonstrate that Holliday sought to offer evidence “for the

purpose of proving action in conformity therewith on a particular occasion.” ER 404(a). He wanted

the jury to believe that because Holliday cared for children appropriately in the past, Holliday

must have cared for KP appropriately on the day of KP’s death. This is character evidence. As

discussed above, Holliday failed to comply with the requirements for offering character evidence

in ER 404(a)(1) and ER 405(a).5

B.       Constitutional Question

         Although the trial court’s evidentiary rulings were not erroneous, we consider de novo

whether the exclusion of evidence violated Holliday’s right to present a defense. State v. Jennings,

slip op. at 4-5 (Wash. Feb. 3, 2022), https://www.courts.wa.gov/opinions/pdf/993378.pdf. The

Washington Supreme Court recently clarified, “If the evidence is relevant, the reviewing court

must weigh the defendant’s right to produce relevant evidence against the State’s interest in

limiting the prejudicial effects of that evidence to determine if excluding the evidence violates the

defendant’s constitutional rights.” Id. at 5 (emphasis added). As discussed above, Holliday failed

to “produce relevant evidence.” Id.

         With regard to Holliday’s reputation for peacefulness, testimony from Holliday’s friend

about his childhood reputation would have been too remote in time to be relevant, and the record

does not show that Holliday ever offered more current, and therefore relevant, reputation testimony

from this witness. As for Holliday’s experience caring for children, the mere fact that he cared for

other children on other days was not relevant when divorced from any testimony describing the

nature and quality of Holliday’s caregiving. And Holliday failed to offer evidence that he tended


5
    Holliday does not make an argument based on ER 404(b), nor did he do so below.

                                                 19
No. 54383-4-II


to care for children appropriately through character witnesses from a neutral community, even

when expressly invited to do so by the trial court. When a defendant does not exercise their right

to produce relevant evidence in support of their defense, the absence of that evidence at trial is not

a constitutional violation.

       Moreover, Holliday was not barred from presenting his version of the events or testimony

about other possible causes of KP’s death. Holliday’s version of events was that KP had been on

the floor with a bottle when he suddenly lost consciousness. Holliday said he then shook KP in an

effort to rouse him. Although Holliday did not testify at trial, law enforcement officers testified to

Holliday’s statements about what had happened, including his statements that KP “seemed to have

fainted” or to have “just fallen over.” 1 VRP at 28, 130. Holliday’s defense was a general denial

focused on presenting the jury with an alternative medical explanation for KP’s injuries and death.

Holliday relied on statements that KP previously had pneumonia and had been sick during the days

prior to his death. From this, Holliday argued that an infection could have caused KP to develop a

blood clot, which could have caused intracranial pressure, which in turn could have caused KP to

develop subdural and retinal hemorrhages and to suffer brain damage.

       Both KP’s mother and KP’s great-grandmother testified that they had seen Holliday care

for KP before, they did not have concerns about his ability to care for KP appropriately, and KP

seemed comfortable with him. In closing, Holliday’s counsel repeated KP’s mother’s testimony

that she “never saw [Holliday] lose his temper” or “do anything to those kids that shouldn’t be

done.” 6 VRP at 1228. So Holliday was able to rely on testimony that was specific to how he had

interacted with KP, which tended to show that he cared for KP appropriately.




                                                 20
No. 54383-4-II


        In sum, despite any evidentiary restrictions, Holliday was able to present his theory of the

case—that KP’s death was caused by a blood clot in his brain and that there was no evidence to

indicate Holliday would violently shake a child. Holliday cannot now rely on evidence that was

irrelevant and evidence that he failed to produce at the time of trial to claim that his right to present

a defense was violated. We hold Holliday’s constitutional right to present a defense was not

violated.

                                     II. ASSISTANCE OF COUNSEL

        Holliday also argues his trial counsel was ineffective for failing to call Dr. Lefkowitz as a

witness at trial. Lefkowitz would have testified to his opinion that KP did not die from abusive

head trauma, and this testimony “would have given the jury the opportunity to weigh the credibility

of two [defense medical expert] witnesses instead of only one.” Opening Br. of Appellant at 28.

According to Holliday, the decision not to call Lefkowitz “could not be the result of any legitimate

trial strategy” because Lefkowitz was “easily identified,” “available as a witness[] who would have

provided exculpatory testimony,” and the “case came down to a credibility contest between

doctors.” Id. We disagree.

        Effective assistance of counsel is guaranteed under both the federal and state constitutions.

U.S. CONST. amend. VI; WASH. CONST. art. I, § 22; State v. Estes, 188 Wn.2d 450, 457, 395 P.3d

1045 (2017). To prove ineffective assistance, Holliday must show that (1) his counsel’s

performance was deficient and (2) the deficient performance prejudiced him. Estes, 188 Wn.2d at

457-58. “[A] failure to show either prong will end the inquiry.” State v. Classen, 4 Wn. App. 2d

520, 535, 422 P.3d 489 (2018).




                                                   21
No. 54383-4-II


       Deficient performance is performance that “falls ‘below an objective standard of

reasonableness.’” Estes, 188 Wn.2d at 458 (quoting State v. McFarland, 127 Wn.2d 322, 334, 899

P.2d 1251 (1995)). “The threshold for the deficient performance prong is high, given the deference

afforded to decisions of defense counsel in the course of representation,” and we strongly presume

that counsel’s representation was reasonable. State v. Grier, 171 Wn.2d 17, 33, 246 P.3d 1260

(2011). “If trial counsel’s conduct can be characterized as legitimate trial strategy or tactics, it

cannot serve as a basis for a claim.” State v. McNeal, 145 Wn.2d 352, 362, 37 P.3d 280 (2002).

The defendant bears the burden of showing “the absence of any conceivable legitimate tactic.”

Classen, 4 Wn. App. 2d at 541.

       “Deciding whether to call a witness is a matter of legitimate trial tactics that presumptively

does not support a claim of ineffective assistance of counsel.” State v. Davis, 174 Wn. App. 623,

639, 300 P.3d 465 (2013). To overcome this presumption, the defendant must show that counsel

“failed to adequately investigate or prepare for trial.” Id.

       Holliday primarily relies on State v. Jones, 183 Wn.2d 327, 352 P.3d 776 (2015). There,

the Supreme Court held that trial counsel was ineffective because of “counsel’s unexplained failure

to interview clearly identified and accessible witnesses.” Jones, 183 Wn.2d at 345. However,

Holliday’s briefing cites exclusively to the court’s prejudice prong analysis. After concluding that

Jones’s trial counsel’s decision not to call additional witnesses could not have been strategic, the

court concluded there was a reasonable probability that, had the additional witnesses been called,

the outcome of Jones’s trial may have been different. Id. at 344. It reasoned that the case involved

a “credibility contest” between each side’s witnesses. Id. If the additional witness were called, “the

jury would have had the opportunity to weigh the credibility of two [defense] witnesses—rather


                                                  22
No. 54383-4-II


than just one”—against the State’s five witnesses, and some of their testimony would have

bolstered the credibility of another defense witness and provided some corroboration. Id.

        In addressing the deficiency prong, the court concluded that Jones’s counsel’s decision

could not have been strategic where counsel failed to interview a witness and therefore “‘did not

have any idea what [the witness] would have said about this case.’” Id. at 341. The Supreme Court

stated, “We can certainly defer to a trial lawyer’s decision against calling witnesses if that lawyer

investigated the case and made an informed and reasonable decision against conducting a particular

interview or calling a particular witness.” Id. at 340.

        Here, regardless of whether the addition of Dr. Lefkowitz’s testimony could have impacted

the outcome at trial, Holliday fails to show that his trial counsel’s performance was deficient. It is

apparent that trial counsel investigated Lefkowitz as a potential witness and that counsel knew

what testimony Lefkowitz would likely provide at trial. Lefkowitz’s medical opinions were

thoroughly investigated in order to address the State’s Frye motion, and Lefkowitz previewed what

his trial testimony would entail at a pretrial evidentiary hearing. Thus, trial counsel’s decision not

to call Lefkowitz at trial was an informed one.

        Trial counsel’s decision not to call Lefkowitz was also strategic. At the Frye hearing,

Lefkowitz shared his opinion that he did not believe abusive head trauma caused KP’s death. He

also offered some corroboration of Dr. Sperry’s opinion that a blood clot in KP’s brain could have

caused his death, saying that he could not “rule . . . out” the possibility of a superior sagittal sinus

thrombosis causing extensive retinal hemorrhages. VRP (Dec. 16, 2019) at 55. This opinion was

merely corroborative, however, and Lefkowitz did not offer any new or different scientific

evidence to support Sperry’s theory.


                                                  23
No. 54383-4-II


       Lefkowitz also admitted during the Frye hearing that extensive retinal hemorrhages are

“mostly associated with nonaccidental head trauma” and that his initial opinion was that “it was

80 to 90 percent probable that this injury was from abusive head trauma.” Id. at 54, 61-62.

Lefkowitz’s opinion at the evidentiary hearing that he was “90 percent certain that [abusive head

trauma] was not the situation in this patient” was “a 180-degree change.” Id. at 65 (emphasis

added). Given the inconsistencies in Lefkowitz’s statements and the corroborative nature of his

opinion, it was reasonable trial strategy for counsel not to call him as a witness.

       “Deciding whether to call a witness is a matter of legitimate trial tactics that presumptively

does not support a claim of ineffective assistance of counsel.” Davis, 174 Wn. App. at 639.

Holliday fails to overcome this presumption and show an absence of legitimate trial tactics. He

fails to show deficient performance on this record.

                                          CONCLUSION

       We hold that the trial court did not violate Holliday’s right to present a defense and that

Holliday fails to show his trial counsel was constitutionally ineffective. We affirm.




                                                 24
No. 54383-4-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                  Glasgow, J.
 We concur:



 Lee, C.J.




 Maxa, J.




                                             25